The facts necessary to base the opinion upon appear in the opinion. *Page 305 
The original plaintiff, S. C. Wright, brought this action in the district court in and for Ormsby county against the Carson Water Company, a corporation, defendant, on a certain promissory note of date December 8, 1886, for the sum of $2,000, and interest, alleged in the complaint to be the note of said defendant, executed by its president and secretary. The complaint contains the usual and necessary allegations in such action. The answer of the defendant, as to the note, is confined to specific denials of the averments of the complaint. In March, 1892, the case was tried before the court sitting without a jury, and the plaintiff recovered a judgment for the amount of his note, less the sum of a counter-claim set up in the defendant's answer for water rent. The district court granted the defendant a new trial. Mr. Wright having died, his executors were substituted as plaintiffs, and they appealed to the supreme court from the order granting a new trial. This order of the district court was affirmed by this court. The cause came on regularly for second trial in the court below at its session in January, 1894, before a jury. After making such preliminary proofs as they had, the plaintiffs offered the note in evidence; to which the defendant objected on various grounds, among which are the following, to wit: "It is denied that this is the note of the Carson Water Company. There has been no evidence in this case, in fact, differing from the testimony or varying the testimony that was introduced in the former trial. The supreme court of this state decided that this note is not the note of the corporation, and that its officers who signed it had no authority to execute the corporate note, or bind said corporation." The objections of the defendant were sustained, the note was excluded, and judgment given against the plaintiffs for defendant's *Page 307 
costs, taxed at $210. The plaintiffs duly excepted to the rulings of the court.
The appellants, J. M. Wright and S. C. Wright, the heirs at law of S. C. Wright, deceased, and the distributees of his estate, bring this appeal from the order of the court excluding said note, and from the judgment rendered against the plaintiffs for costs. The appellants urge several assignments of error, but from the view we feel compelled to take of the case it is not material for this court to pass upon any except the second, which goes to the vitals of the case, and is as follows, to wit: "The court erred in refusing to admit in evidence the promissory note for $2,000, sued upon and set out in the complaint, as being invalid, and as having been given for an outlawed note for the same amount by the president and secretary of the company, for the reason that no such defense is set out or pleaded in defendant's answer, the testimony showing, also, that the members of the board of trustees of the defendant had knowledge of the manner and purpose in and for which said note was given; that interest had been paid thereon, monthly, for more than two years after the note sued on had been given; the testimony further showing that it was the custom of the company to transact similar business in this same manner; and there is nothing in the testimony showing or tending to show that said note is invalid, or that said company has ever repudiated the acts of its officers who executed said note."
The first question to be determined is, was the same state of facts presented on the former appeal as is presented on this one, upon the vital question at issue in the pleadings? From the most careful examination of the evidence set out in the transcript here, and the evidence disclosed in the opinions of the majority and minority of this court on the former appeal, we find no material difference affecting the question of the validity of the note. It is true, as suggested by counsel for appellants in their brief, that Mr. Helm was not examined at the second trial as a witness on questions concerning the note, and that his testimony given on the first trial does not appear in this appeal. We regard the testimony of Mr. Helm found in Edwards v.Water Co., 21 Nev. 469, on the controlling issue made by the pleadings, as favorable to the appellants in their contention on the issue *Page 308 
of the validity of the note, whatever its force may be as proof of payment, or on other matters presented on the former appeal. So regarding it, the fact that his testimony is not in this case now cannot be fairly urged by the appellants as showing that they have set up a different state of facts, and more favorable to them, on this appeal, than was presented in the record on the former one as to the validity of the note, the establishment of which is essential to the maintenance of this action. When this case was before the supreme court under the title of Edwards v. Water Co., reported in 21 Nev. 469, the several questions presented and argued by the respective parties now were then before the court and determined.
The validity of the note is an issue made by the pleadings, and was properly presented, argued, and contested on the former hearing. Both in the opinion of the majority and minority of the court, there is an elaborate review of the evidence and the authorities, and this vital question was fully entered into and discussed, the majority of the court holding against the contention of the appellants. Although it does not appear upon what particular ground this court affirmed the order granting a new trial, it did decide "that the note in suit does not bind the respondent." This went to the essence of the case, and is fatal to appellants' contention on this appeal. Under that decision, it follows that the lower court did not err in excluding the note. The decision is the law of the case, not only binding on the parties and their privies, but on the court below and on this court itself. A ruling of an appellate court upon a point distinctly made upon a previous appeal is, in all subsequent proceedings in the same case upon substantially the same facts, a final adjudication, from the consequences of which the court cannot depart. The supreme court has no power to review its own judgments in the same case, except upon petition for rehearing, in accordance with the rules established for that purpose. Such are the decisions of more than two hundred cases, decided in more than thirty states of the Union, besides a great number of the federal courts, including the supreme court of the United States. A list of these cases is too extended to be given here, but they may be found in Herman on Estoppel and Res Judicata (page 118, et seq.). *Page 309 
From these rules, and upon these. authorities, we are of opinion that the judgment of the district court should be affirmed. It is so ordered.
In order to obviate the idea of an implied approval of the former decision, and to leave us unembarrassed by it if similar cases are presented in other cases for consideration, it is proper to state that the judgment on this appeal is based alone upon the ground of res judicata. *Page 310